DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/18/2021 has been entered. Claim(s) 1-15 is/are pending in the application. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada et al. (JP5767384B1) as evidenced by Davis ("Aluminum and aluminum alloys." (2013). ASM International. Pages 351-416). 
Regarding Claims 1, 7, and 9-12, Terada teaches a 5xxx aluminum alloy plate comprising 0.005% Fe (50 ppm) and 0.005% Mn (50 ppm) (No. 1, Table 1), which 
Regarding the claim limitation of at least 0.005-0.04 vol% of FeMn bearing intermetallic particles; Terada teaches a number density of at least 5 particles per mm2 (Table 1) for FeAl based intermetallic particles, however these particles were only detected for particle diameters greater than 3 microns. Davis teaches Manganese in 5xxx alloys forms as both subsmicroscopic and larger particles of Al(Fe,Mn) and Al12(Fe,Mn)3Si because of its low equilibrium solubility in commercial Al alloys. (Page 403, [0002]; Page 388, Manganese)  Davis teaches Iron also has a low solid state solubility in aluminum (around 0.05%) and the majority is also present as an intermetallic second phase (Page 379, Iron). Further, applicant specifies that the claimed volume percentage is a result of simple melting and casting of the alloy composition [0077] Therefore, since Mn and Fe have low solid state solubility in aluminum which form Al(Fe,Mn) and Al12(Fe,Mn)3Si intermetallic dispersoids when cooled; are present in a weight range that anticipates the claimed range of the melt; and are produced by conventional casting which is disclosed as necessary for the volume percentage; one of ordinary skill in the art would expect the claimed FeMn bearing intermetallic volume fraction to be present in the prior art, under the expectations that products that are identical and/or made by identical methods, have identical properties, in this case identical volume intermetallic FeMn particle volume percentages. (See MPEP 2112.01)

Terada teaches the alloy is melted and cast into the desired shape [0047], the cast/rolled plate is intended to be used as a substrate for a magnetic film, however the cast/rolled product is by nature, a conductor, and the difference between a conductor and electrode is that an electrode is a conductor placed in contact with a nonmetallic part of a circuit. In this case since the aluminum product made by the prior art is cast/rolled into a plate, that plate would  function as an electrode if placed into a circuit, as the claim limitation of “electrode alloy product” is merely considered the intended use and does not further limit the structure of the product made by the claimed method.(See Claim 1 rejection for remaining claim limitations). The limitation “aluminum alloy electrode” is not considered to give the product any specific structural limitation as the cast metal product made by Terada would also serve as an electrode if placed in contact with a nonmetallic part of a circuit. 
Regarding Claims 2-6, Terada teaches a 5xxx aluminum alloy plate comprising 0.005% Fe (50 ppm) and 0.005% Mn (50 ppm) (Table 1), which is a calculated ratio of Fe/Mn of 1, reading on the claimed Fe/Mn ranges. 
Regarding Claim 8, Terada teaches Example 2 in table 1, which also has an anticipatory range of 0.015% Fe (150 ppm), and 0.003% (30 ppm) and 0.05% Zn 
Regarding Claims 2-7, Terada teaches a 5xxx aluminum alloy plate comprising 0.005% Fe (50 ppm) and 0.005% Mn (50 ppm) (Table 1), which is a calculated ratio of Fe/Mn of 1, reading on the claimed Fe/Mn ranges. 
Regarding Claim 13, Terada teaches a 5xxx aluminum alloy plate comprising 0.005% Fe (50 ppm) and 0.005% Mn (50 ppm) and 3.5% wt. Mg (No. 1, Table 1), which is a calculated ratio of Fe/Mn of 1, reading on the claimed range of Fe(ppm) to Mn(ppm) in the composition alloy from 0.25-7. 



Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive. Applicant argues that the claimed product taught by Terada should not be considered an electrode, arguing that Terada teaches plates for magnetic disks made from aluminum alloys, and a skilled person in the art would know that magnetic disks are not electrodes (See Remarks, Page 5). While there is agreement that magnetic disks are not electrodes; as applicant admits, Terada forms an aluminum alloy plate for a magnetic disk. Applicant has failed to persuasively argue that the aluminum alloy plate formed by Terada nearly identically to the claimed product could not be used as an electrode if placed in contact with a nonmetallic part of a circuit. The amended limitation of requiring “an aluminum alloy . 

Allowable Subject Matter
Claims 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Terada et al. which teaches 5xxx aluminum alloy made by a similar method to the claimed invention. However, the prior art fails to teach the narrower composition limitations of Fe and Mn, as well as the claimed Fe/Mn ratio; and these compositions limitations are found to be novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170136584A1 teaches 5xxx aluminum alloys can be used as electrodes. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736